DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (4,156,364).
Hill teaches an ion emitter apparatus, comprising: an ion generator 18 operatively arranged to emit ions; at least one conductor 6,8,12,14 ; and, a circuit R1,R2,2 operatively arranged to apply an output signal to the at least one conductor and repel the ions.
Limitations of claim 18 are addressed by the gas flow through fluid duct 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2,7,12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (4,156,364).
Hill teaches an alpha ion emitter apparatus (see col.2, lines 64-67), comprising: a circuit R1,R2,2 ; a fluid duct 28 including one or more apertures; and, a plate electrically connected to the circuit and operatively arranged to hold an alpha ionization material that emits alpha particles, the alpha particles creating alpha ions; wherein the circuit is operatively arranged to apply an output signal to at least one of the fluid duct.
The device taught by Hill differs from the claim by not being said to use a rail to hold the alpha ionization material that emits alpha particles. It would have been obvious to one of ordinary skill in the art to use the teachings of Hill to meet the claims because the selection of the shape of a conductor inside a fluid duct is a conventional design consideration that would not produce an unexpected result or inventive step. 
Col. 2, lines 64-67 recite the following, “the ion generator 18 can be as simple as a radioactive element composed of Polonium or Americium which emits alpha particles”, and this also addresses the limitations of claim 12 and 19.
Claim 2 is addressed by the use of fluid duct 28 in combination with the battery circuits shown to be connected to plates inside the duct. Claim 7 only recites conventional practice in the art of ducted ionization devices.
Allowable Subject Matter
Claims 3-6,8-11,13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above mentioned claims recite additional features, such as the output signal being sinusoidal or AC, that have not been taught or been fairly suggested by the prior art of record.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
July 29, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836